                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MICHAEL BUTTRAM,                                     Case No. 1:20-cv-154
     Plaintiff,
                                                     Black, J.
       vs                                            Bowman, M.J.

SHERIFF, HAMILTON                                    REPORT AND
COUNTY, et al.,                                      RECOMMENDATION
     Defendants.




       Plaintiff, an inmate at the Hamilton County Justice Center, initiated this prisoner civil

rights action by filing a motion for a preliminary junction. (Doc. 1). On March 3, 2020, the

undersigned issued a Deficiency Order, requiring plaintiff to submit a complaint and to either

pay the full filing fee or submit a motion for leave to proceed in forma pauperis within thirty

(30) days. (Doc. 2). Plaintiff was advised that failure to comply with the Order would result in

the dismissal of this action for want of prosecution. (Id. at PageID 12).

       To date, more than thirty days after the Court’s March 3, 2020 Order, plaintiff has failed

to comply with the Court’s Order.

        “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s March 3, 2020 Order. In

re Alea, 286 F.3d 378, 382 (6th Cir. 2002).
       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.




                                              Stephanie K. Bowman
                                              United States Magistrate Judge




                                          2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MICHAEL BUTTRAM,                                      Case No. 1:20-cv-154
     Plaintiff,
                                                      Black, J.
       vs                                             Bowman, M.J.

SHERIFF, HAMILTON
COUNTY, et al.,
     Defendants.




                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
